Exhibit 10.1

 

 

SEPARATION AGREEMENT

 

Separation Agreement (“Agreement”) made as of this __th day of March, 2007 by
and between CharterMac Capital LLC, a Delaware limited liability company
(“CCL”), and Alan P. Hirmes.

 

A.       CCL and Mr. Hirmes are parties to that certain Employment Agreement,
dated as of November 28, 2006 (the “Employment Agreement”).

 

B.          Mr. Hirmes has announced his intention to retire from employment
with CCL and resign as a trustee, director and officer of CharterMac, CCL and
any and all of CCL’s parents, subsidiaries, affiliates and any other entities
organized in connection with, or related to, CCL or its affiliates in the
business of organizing entities which offer interests to investors
(collectively, the “Company Group”); which defined term shall exclude any
entities wholly owned by Hirmes and/or his family members through which Mr.
Hirmes owns his interests in entities constituting the Company Group.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Employment Agreement.

 

1.             Last Day of Employment. Mr. Hirmes’s last day of employment with
CCL shall be March 15, 2007 (the “Effective Date”).

 

2.             Separation Payments. Subject to Section 2(c) hereof, CCL will
provide Mr. Hirmes with the following severance benefits in lieu of the benefits
payable under Section 7(a) of the Employment Agreement:

 

(a)         Within thirty (30) days of the Effective Date, CCL shall pay Mr.
Hirmes $ 462,312.48, representing Mr. Hirmes’s Severance Pay pursuant to the
Employment Agreement.

 

(b)         Within thirty (30) days of the Effective Date, CCL shall pay Mr.
Hirmes $1,200,000 in cash, representing Mr. Hirmes’s Bonus Severance pursuant to
the Employment Agreement, which amount shall be in consideration of his 2007
bonus. Mr. Hirmes hereby acknowledges that he has received a 2006 bonus in
compliance with Section 4(b) of the Employment Agreement.

 

(c)          As a condition to receiving the Severance Pay and the Bonus
Severance hereunder, Mr. Hirmes agrees to execute and deliver the release
attached as Exhibit B to the Employment Agreement (the “Release”). If Mr. Hirmes
revokes the Release, he will not be eligible to receive the Severance Pay and
Bonus Severance payments.

 

3.             Acknowledgement of Employment Agreement Provisions. The parties
hereto acknowledge that this Agreement shall not constitute a waiver of either
party’s rights or obligations under the Employment Agreement, including all
post-termination benefits due to Mr. Hirmes and obligations of the parties,
except that the parties acknowledge that the Severance Pay and the Bonus
Severance payments under Section 7(a) of the Employment Agreement are to be made
in the amounts set forth in Section 2 above. CCL shall reimburse Mr. Hirmes for
any expenses submitted within sixty (60) days after the Effective Date that are
in compliance with

 

--------------------------------------------------------------------------------

 

CCL’s expense reimbursement policy. In addition to reimbursing Mr. Hirmes
pursuant to Section 4(c) of the Employment Agreement for Federal, state and
local tax return preparation with respect to 2006 returns, CCL shall reimburse
Mr. Hirmes for Federal, state and local tax return preparation with respect to
2007 tax returns; provided, however, that the amount of the reimbursement for
2007 tax preparation shall not materially exceed the amount of reimbursement for
2006 tax preparation.

 

4.             Resignations. On the Effective Date, Mr. Hirmes shall resign as a
trustee, director, and officer of the entities set forth on Schedule A to his
resignation letter, the form of which is attached hereto as Exhibit A. Mr.
Hirmes also shall resign as a trustee and officer of American Mortgage
Acceptance Company, pursuant to a resignation letter attached hereto as part of
Exhibit A. Mr. Hirmes shall sign the resignation letter to carry out the effect
of the foregoing within five (5) days of delivery of same (such delivery to be
deemed to occur in accordance with the notice delivery provisions set forth in
Section 16 hereof). In the event that it becomes evident to CCL at any time
after the Effective Date that there are additional Company Group entities that
are subsidiaries of CharterMac in which Mr. Hirmes holds a position as trustee,
director or officer, CCL will so notify Mr. Hirmes in writing and request his
written resignation within five (5) business days of delivery of such written
notice. In the event Mr. Hirmes does not respond within such five-day period,
Mr. Hirmes agrees that the Attorney-in-Fact (as defined below) may execute any
such resignation letter on his behalf in accordance with Section 9 hereof. This
section shall not apply to any voting rights Mr. Hirmes has by virtue of his
position as a member of any entity, which rights shall be governed by Section 5
hereof.

 

5.            Hirmes Interests. On the Effective Date, Mr. Hirmes shall withdraw
as a member of (i) RCC GP Holdings LLC and shall execute and deliver to CCL the
Amended and Restated Limited Liability Company Agreement of RCC GP Holdings LLC
attached hereto as Exhibit B; and (ii) RCC GP Dispositions LLC and shall execute
and deliver to CCL the Amended and Restated Limited Liability Company Agreement
of RCC GP Dispositions LLC attached hereto as Exhibit C. On the Effective Date,
Mr. Hirmes shall execute a stock power, in the form attached hereto as Exhibit D
transferring his shares in 111 Pine Avenue Court Corp. back to 111 Pine Avenue
Court Corp. Mr. Hirmes shall transfer such interests to the purchasers of such
interests in accordance with the terms the purchase agreements attached as
exhibits hereto. CCL shall indemnify and hold Mr. Hirmes harmless from any and
all claims by third parties (including all costs and expenses) arising out of or
relating to these interests, except claims arising from his fraud, gross
negligence or willful wrongdoing.

6.             Automobile. CCL’s obligation to lease the Automobile (as defined
below) for Mr. Hirmes’s use and CCL’s obligation to pay or reimburse Mr. Hirmes
for the lease of, or any other expenses associated with, the Automobile pursuant
to Section 4(e) of the Employment Agreement will terminate on the earlier of May
31, 2007 or the date on which Mr. Hirmes negotiates a termination or
modification of the lease of the Automobile that terminates CCL’s obligations
under the lease; provided, however, that CCL shall not be obligated to consent
to any such termination or modification unless the payments owed by CCL as a
result of such termination or modification are less than the amount CCL would
have been obligatied to pay under the remaining term of the lease (a “Lease
Termination”). On the earlier of May 31, 2007 or the date of a Lease
Termination, Mr. Hirmes will either deliver the keys of the Automobile to

 

2

 

--------------------------------------------------------------------------------

 

a senior executive of CCL, as approved by a principal executive officer of CCL,
or to the Automobile dealership pursuant to the terms of a Lease Modification,
if applicable. Mr. Hirmes shall provide timely notice to the General Counsel of
CCL upon the negotiation of a Lease Termination and deliver written evidence of
such Lease Termination. If Mr. Hirmes does not negotiate a Lease Modification
and delivers the keys to the Automobile to a representative of CCL, as of May
31, 2007, any obligation to pay for the lease or any other expenses associated
with the Automobile shall be CCL’s and Mr. Hirmes shall have no further
liability with respect to the Automobile after March 15, 2007 with respect to
matters arising on or after that date. Mr. Hirmes shall pay CCL $1,000 in
consideration for his use of the Automobile after the Effective Date. CCL will
continue insurance coverage for the Automobile during the period Mr. Hirmes uses
the Automobile while it is leased by CCL. “Automobile” shall mean the Lexus
LS430 automobile leased by CCL for Mr. Hirmes’s use.

 

7.             Email; Secretarial Service; Office. From and after the Effective
Date, CCL shall not pay for Mr. Hirmes’s cellular telephone, and any other
wireless services; provided, however, that CCL shall pay for one year of
blackberry service. CCL shall maintain the following email address and permit
Mr. Hirmes to have access to such email address to and including March 14, 2008:
ahirmes@chartermac.com. CCL shall provide Mr. Hirmes with the use of a personal
computer until March 15, 2008; provided, however, that CCL may limit access to
its system from such computer as it shall determine in its sole discretion. CCL
shall provide Mr. Hirmes with an office and with reasonable secretarial
assistance to and including March 14, 2008; provided, however CCL at its option
may discontinue access to such office at any time and thereafter shall provide
such secretarial assistance at a location other than its offices.

 

 

8.

Cooperation.

 

(a)          Mr. Hirmes agrees that he will cooperate in providing the Company
Group with information and other assistance relating to the Company Group’s
businesses, including business with Roizman Development, Inc. and The Arker
Companies conducted prior to the Effective Date, and that he will be reasonably
available during business hours to provide such cooperation.

 

(b)         Mr. Hirmes agrees that he will assist and cooperate with the Company
Group in connection with the defense or prosecution of any claim that may be
made against or by the Company Group, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving the Company
Group, including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings are related to knowledge
possessed by him, or any act or omission by him. CCL shall reimburse Mr. Hirmes
in accordance with Section 8(h) of the Employment Agreement.

(c)          Mr. Hirmes agrees promptly to perform such acts and deeds, and to
execute and deliver such conveyances, assignments, proxies, consents,
agreements, instruments, Form 2530s or letters of resignation, as the Company
Group may at any time reasonably request in writing in connection with the
implementation of this Agreement or in order to better assure and confirm unto
the parties hereto their respective rights, powers and remedies hereunder, or in
connection with the management transition resulting from his retirement,
including, but not

 

3

 

--------------------------------------------------------------------------------

 

limited to the execution of any documents reasonably requested by any lender,
partner or affiliate of the Company Group (the “Documentation”). On the
Effective Date, Mr. Hirmes shall return to CCL all property belonging to CCL,
including but not limited to computer models, files, laptops, phone card,
rolodex (if provided by CCL) and/or disks; provided, however, CCL shall provide
the email and computer access described in Section 7. On March 15, 2008, Mr.
Hirmes shall return his office keys and access card to CCL, subject to earlier
return pursuant to Section 7.

 

(d)          CCL shall cooperate in providing Mr. Hirmes with such information
regarding the Company Group entities in which Mr. Hirmes owns an interest as
such entities are required to provide to similarly situated interest holders.
Mr. Hirmes, at his sole expense, shall have the right to inspect and copy the
books and records of such entities to the same extent such entities are required
to provide such rights to similarly situated interest holders entities during
normal business hours upon reasonable written notice, provided that such
inspection and copying does not interfere with the normal business operations of
CCL or the applicable Company Group entity; and provided further that such
inspection and copying is for a purpose reasonably related to his interest as a
partner, member or shareholder of the applicable entity. Mr. Hirmes shall have
the right to audit the books and records of Company Group entities in which he
owns an interest, at his sole expense, during normal business hours upon
reasonable written notice, provided that such audit does not interfere with the
normal business operations of CCL or the applicable Company Group entity.

 

(e) Unless CCL in good faith determines for a particular matter that cooperation
or assistance with Mr. Hirmes would be inconsistent with its obligations to its
shareholders or other fiduciary duties, CCL will assist and cooperate with Mr.
Hirmes in connection with the defense of any claim that may be brought against
him, or in connection with any investigation or dispute or claim of any kind
involving his work for CCL and/or its affiliates, including any proceeding
before any arbitral, administrative, judicial, legislative, or other body or
agency, including, without limitation, providing Mr. Hirmes with access to
relevant non-privileged documents in the possession of CCL. Under no
circumstances shall such cooperation or assistance require CCL and/or any of its
affiliates to disclose any privileged communication.

 

(f)           The parties shall agree on the wording of the public announcement
of Mr. Hirmes’s retirement in advance of such announcement; provided, however,
that the Company Group shall not be required to obtain Mr. Hirmes’s consent to
disclose information that the Company Group is required to disclose by law in
the opinion of the Company Group’s counsel.

 

9.           Power of Attorney. If, for any reason or no reason, Mr. Hirmes
shall fail to execute any Documentation (exclusive of any Federal, state or
local filings) within five (5) business days following delivery of a written
request therefor, Mr. Hirmes hereby makes and appoints the General Counsel of
CCL, as his attorney-in-fact (“Attorney-in-Fact”) to act in his name, place and
stead for the purpose of making, executing and delivering the Documentation
(exclusive of any Federal, state or local filings), and, without limiting the
foregoing, for the purpose of making, executing and delivering all documents and
doing such lawful things which the Attorney-in-Fact deems necessary to (i)
effect the resignation of Mr. Hirmes as a trustee, director or officer of any
entity related to the Company Group; (ii) execute and deliver consents

 

4

 

--------------------------------------------------------------------------------

 

pursuant to Sections 5 and 8(c) hereof; and (iii) take any further ministerial
actions as may be necessary to effect the foregoing. This power is coupled with
an interest, is irrevocable, and all powers conferred upon the Attorney-in-Fact
herein above shall remain at all times in full force and effect, notwithstanding
Mr. Hirmes’s incapacity, disability, death, or any uncertainty with regard
thereto. Mr. Hirmes hereby consents and agrees that any third party shall be
entitled to accept the provisions hereof as conclusive evidence of the right of
the Attorney-in-Fact to execute and deliver the Documentation and to effect any
other action pursuant to the provisions hereof, notwithstanding any other notice
or direction to the contrary heretofore or hereafter given by or on behalf of
Mr. Hirmes. Upon exercise of this power of attorney, the Attorney-in-Fact will
deliver written notice to Mr. Hirmes, including a copy of the executed
Documentation.

 

10.          Governing Law. This Agreement shall be governed by the laws of the
State of New York without regard to the conflicts of principles thereof.

 

11.          Amendment and Modification. This Agreement may be modified, amended
or supplemented only by an instrument in writing signed by all of the parties
hereto.

 

12.          Remedies. Mr. Hirmes agrees that if he breaches any of the
specified covenants in Sections 4, 5 and 8 in any material respect, after full
compliance by CCL with its obligations in each such Section, in addition to any
other remedy which may be applicable at law or in equity, CCL shall be entitled
to specific performance and injunctive relief; provided, however, that any such
relief shall not be available to obtain specific performance regarding the
execution by Mr. Hirmes of any governmental filings which are not deemed by Mr.
Hirmes to be correct and/or complete in all material respects.

 

13.          Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party or parties
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent other
failure.

 

14.          Severability. The invalidity or unenforceability of any provision
of this Agreement in any such jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction, or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law. Upon such determination that any provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intentions of the parties as closely as possible in an acceptable manner to the
end that the transactions contemplated hereby and thereby are fulfilled to the
extent possible.

 

15.          Arbitration. The parties hereto agree that any dispute, controversy
or claim arising out of, relating to or in connection with this Agreement shall
be settled by arbitration under and in accordance with the Rules of Employment
Arbitration of the American Arbitration Association then in effect, in New York,
New York, or such other place agreed to by

 

5

 

--------------------------------------------------------------------------------

 

the parties and in accordance with the arbitration provision of Section 10(f) of
the Employment Agreement.

 

16.          Notices. All notices, Documents and other communications given or
made pursuant hereto shall be in writing and delivered by hand or sent by
registered or certified mail (postage prepaid, return receipt requested),
facsimile or by nationally recognized overnight air courier service and shall be
deemed to have been duly given or made as of the date delivered if delivered
personally or by facsimile, or if mailed, on the third business day after
mailing (on the first business day after mailing in the case of a nationally
recognized overnight air courier service) to the parties at the following
addresses:

 

 

If to Mr. Hirmes:

 

 

Alan P. Hirmes

 

25 Wood Lane

 

Woodsburgh, New York 11598

 

 

with a copy to:

 

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attention: Harris N. Cogan, Esq.

 

If to CCL:

 

CharterMac Capital LLC

625 Madison Avenue

New York, New York 10022

Attention: General Counsel

 

with a copy to

 

Paul, Hasting, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: Mark Schonberger, Esq.

 

17.          Entire Agreement. This Agreement and the Employment Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, supersedes all prior agreements and undertakings, both
written and oral, and may not be modified in any way except in writing by the
parties hereto.

 

18.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute

 

6

 

--------------------------------------------------------------------------------

 

one and the same instrument.

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

/s/ Alan P. Hirmes                                         

Alan P. Hirmes

 

March 15, 2007                                               

Date:

 

 

CharterMac Capital LLC

 

By: /s/ Marc D. Schnitzer                             

Marc D. Schnitzer

Executive Managing Director

 

March 15, 2007                                               

Date:

 

 

8

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

March 15, 2007

 

 

To the Board of Trustees of CharterMac

and the Board of Directors of the Entities

Listed on Schedule A Hereto:

 

 

The undersigned hereby resigns (i) as a trustee, director and officer of
CharterMac and (ii) as a director or officer, as the case may be, of each of the
entities listed on Schedule A hereto, effective March 15, 2007.

 

Very truly yours,

 

 

 

/s/ Alan P. Hirmes                           

Alan P. Hirmes

 

 

9

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Entity

Title

 

TO BE PROVIDED

 

10

 

--------------------------------------------------------------------------------

 

 

March 15, 2007

 

 

To the Board of Trustees of

American Mortgage Acceptance Company

 

 

The undersigned hereby resigns as a trustee of and from any other positions with
respect to American Mortgage Acceptance Company, effective March 15, 2007.

 

Very truly yours,

 

 

 

/s/ Alan P. Hirmes                           

Alan P. Hirmes

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

 

 

12

 

--------------------------------------------------------------------------------

 